J-S53032-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 KIM OLIVER                               :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 DAVID GASDIK AND BARBARA ANN             :   No. 1390 EDA 2019
 GASDIK                                   :

                 Appeal from the Order Entered May 1, 2019
   In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                              No. 2018-C-0538


BEFORE: OLSON, J., STABILE, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                            FILED APRIL 17, 2020

      Appellant Kim Oliver appeals from the order sustaining a preliminary

objection filed by Appellees David Gasdik and Barbara Ann Gasdik, dismissing

her fourth amended complaint, and granting Appellees’ motion for sanctions.

Appellant claims that the trial court erred in dismissing her fourth complaint

for legal insufficiency and ordering her to pay $2,500 for Appellees’ attorney’s

fees. For the reasons that follow, we reverse the dismissal of the complaint

and remand this matter for further proceedings, but affirm the sanctions.

      The trial court summarized the background of this appeal as follows:

      This case involves two adjoining rowhomes with a common
      chimney between the properties. The chimney does not service a
      fireplace but is connected to a gas boiler. [Appellant] had her
      home weatherized by Custom Weatherization. Custom
      Weatherization determined the chimney had a hole in it which was
      leaking carbon monoxide; the leak was on [Appellees’] property.
      [Appellant] was warned by Community Action, the organization
J-S53032-19


       that arranged for the weatherization, that she was at risk for low[-
       ]level carbon monoxide and there was a substantial risk of high-
       level carbon monoxide poisoning if the boiler on [Appellees’] rental
       property failed, [Appellees] forbade their tenants from applying
       for inclusion in the weatherization program.

       The procedural history of this case began with [Appellant] filing a
       praecipe for writ of summons on March 6, 2018. A complaint after
       summons was filed May 29, 2018, followed by an answer with new
       matter. On June 20, 2018, [Appellant] filed a [first] amended
       complaint, [p]reliminary objections and motion to fix amount in
       controversy were filed on July 10, 2018 followed by a response to
       preliminary objections.

       On July 23, 2018, the Honorable Douglas O. Reichley recused
       himself from this case and the case was reassigned to the
       undersigned.

       On September 11, 2018, a status conference and argument on
       the preliminary objections were held, Attorney Robert
       Pandaleon[1] appeared on behalf of [Appellant] and [Appellees]
       represented by Attorney Andrew Bench.           During the status
       conference, the case was scheduled for routine deadlines and
       important dates including a pretrial and jury trial date.[2] It was
       not brought to the [trial] court’s attention that [Appellant] had
       consented to have the case arbitrated pursuant to the documents
       filed in response to the preliminary objections.

       By order dated September 19, 2018, th[e trial] court ruled on
       [Appellees’] preliminary objections sustaining the lack of
       specificity objection and permitting twenty days to file a second
       amended complaint that more specifically sets forth the cause of
       action. [Appellant] was also directed to file a praecipe to strike
       the case for arbitration consistent with representations made in
____________________________________________


1 Attorney Richard J. Orloski filed the complaints relevant to this appeal and
represents Appellant in this appeal.       Attorney Pandaleon appeared as
substitute counsel when Attorney Orloski was not available.

2 On September 12, 2018, the trial court issued a case management order
based on Appellant’s first amended complaint and Appellees’ answer and new
matter. The September 12, 2018 order directed that the parties complete
factual discovery by December 15, 2018. While Appellant subsequently filed
her second amended complaint, the parties engaged in some discovery, which
Appellees referred to in their preliminary objections.

                                           -2-
J-S53032-19


       her brief, which stated: “[a]t this point, [Appellant] is willing to
       agree to an arbitration where damages are under $50,000” and
       “[at] this point, this is a case for arbitration.”

       [Appellant] filed a second amended complaint on October 3, 2018.
       [Appellees] filed preliminary objections to this new pleading and
       [Appellant] responded in opposition.

       The preliminary objections to the second amended complaint were
       scheduled for argument but prior to that date, on October 31,
       2018, [Appellant] filed a motion to amend complaint and a third
       amended complaint. [Appellees] filed preliminary objections and
       [Appellant] filed a response in opposition. Argument was heard
       on preliminary objections on December 4, 2018. Present for
       [Appellant] was Attorney Pand[a]leon; Attorney Bench
       represented [Appellees]. By order dated December 11, 2018, th[e
       trial] court sustained the preliminary objections to the third
       amended complaint and provided twenty days for [Appellant] to
       file a fourth amended complaint.[3] The order stated “[t]he fourth
       amended complaint must clearly set forth the cause(s) of action
       asserted, provide factual assertions to support the causes of
       action with specificity, assert only the damages claimed, and must
       be properly verified.”

       On December 31, 2018, [Appellant] filed a fourth amended
       complaint (demanding a jury trial and asserting that damages are
       in an amount in excess of the jurisdictional limits for arbitration).
       [Appellees] filed preliminary objections to the fourth amended
       complaint on January 11, 2019; [Appellant] filed a response in
       opposition on January 31, 2019. Additionally, [Appellees] filed a
       motion to compel and a motion for protective order on February
       7, 2019; a motion for sanctions on February 9, 2019; a motion for
       discovery sanctions on February 11, 2019; and a motion to
       determine sufficiency on February 23, 2019.              [Appellant]
       responded to all of the motions.

____________________________________________


3Appellant’s third amended complaint set forth two counts, one for negligence
and one for an intentional tort of “reckless endangerment.” The trial court,
when sustaining Appellees’ preliminary objections to Appellant’s third
amended complaint, expressed confusion over whether a cause of action for
reckless endangerment existed in tort law.        N.T., 12/4/18, at 10-11.
Appellant’s fourth amended complaint contained a claim of reckless
endangerment similar to the one in her third amended complaint.

                                           -3-
J-S53032-19


     Argument was scheduled for the preliminary objections and all of
     the outstanding motions for April 23, 2019 by scheduling orders
     dated February 28, 2019 and March 5, 2019. On April 22, 2019,
     th[e trial] court received a continuance application for the April
     23, 2019 arguments. Lehigh County Rules of Civil Procedure
     provide: “[p]rior to submitting any such motion [for continuance],
     the movant or his/her counsel shall confer with all counsel of
     record and any unrepresented parties to determine their position
     with respect to the continuance request, and shall indicate their
     position in the motion.” Leh.R.C.P. 208.3(a)(4). [Appellant]
     failed to obtain and/or indicate opposing counsel’s position to the
     continuance in her application for continuance.

     Attached to the application for continuance was a letter to the
     [trial] court stating that [Appellant’s] counsel[, Attorney Orloski,]
     will be attached for a federal trial beginning on April 22, 2019, and
     will, therefore, be unavailable for argument on April 23, 2019.
     Counsel did not provide a copy of the federal attachment to th[e
     trial] court. The correspondence further provides:

        Regretfully, I must request a continuance of the argument
        scheduled for Tuesday, April 23, 2019. I am prepared to
        attempt an alternative which is acceptable to you: 1) the
        testimony in the jury trial is supposed to end at 5:00 p.m.
        If you are agreeable to schedule the argument after 5:00
        p.m., I could leave federal court in Allentown and proceed
        directly to your courtroom which I should be able to do in
        five minutes; or 2) I could have another lawyer cover the
        argument for me but that did not work so well the last time
        we tried that; or 3) I am content to have the matters
        decided on briefs or 4) on behalf of my client, we would
        waive oral argument on behalf of [Appellant] and to allow
        [Appellees] to argue to you on Tuesday, April 23, 2019.

     In response to [Appellant’s] request for continuance, [Appellees]
     provided the [trial] court with correspondence indicating their
     opposition to the continuance request. The [trial] court refused
     the continuance application. A telephone call was placed to the
     offices of both [Appellant’s and Appellees’] counsel given the
     proximity of the request and the decision to the scheduled
     argument. The continuance application with the refusal was
     signed and filed April 22, 2019.

     On April 23, 2019, argument in this matter was held. Counsel did
     not appear on [Appellant’s] behalf; Attorney Bench appeared and


                                     -4-
J-S53032-19


      argued on behalf of [Appellees]. All of the pending matters were
      taken under advisement and were decided based on consideration
      of all of the written filings.

      On May 1, 2019, th[e trial] court ruled on the six matters pending
      in the above-captioned case. Pursuant to the May 1, 2019 Order,
      th[e trial] court: sustained preliminary objections in the nature of
      a demurrer and dismissed [Appellant’s] Fourth Amended
      Complaint; the remaining preliminary objections were denied as
      moot. Further, th[e trial] court denied as moot [Appellees’]
      motion to compel, [Appellees’] motion for protective order and
      [Appellees’] motion to determine sufficiency, and denied
      [Appellees’] motion for sanctions. Finally, the [trial] court granted
      [Appellees’] motion for sanctions pursuant to Pa.R.C.P. 1023.2
      and ordered [Appellant] to pay [Appellees] $2,500 in attorney’s
      fees.

Trial Ct. Op., 7/1/19, at 1-5 (footnotes omitted).

      Appellant timely appealed and submitted a request for transcription of

the April 23, 2019 argument. However, Appellant did not pay for the cost of

transcription. The trial court issued an order requiring the filing and service

of a Pa.R.A.P. 1925(b) statement, and Appellant complied. The trial court

issued a responsive Rule 1925(a) opinion.

      Appellant presents the six issues, which we have reordered for review

as follows:

      1. Whether or not a state trial court could dismiss a case for
         counsel’s non-appearance at oral argument where the state
         trial judge had actual notice that [Appellant’s] counsel was
         physically present in a five day on[-]going jury trial in federal
         court . . . [.]

      2. Whether or not Article[] VI, Clause II, of the United States
         Constitution called the Supremacy Clause mandates that a
         federal court’s scheduling preempts a state court scheduling
         order[.]



                                      -5-
J-S53032-19


      3. Whether or not the doctrine of intrastate comity in state court
         conflicting date require that the earliest court scheduling order
         be given preference[.]

      4. Whether or not [Appellant’s] counsel ought to be censured on
         his non-appearance in state court before his federal court
         appearance[.]

      5. Whether or not the order dismissing the four counts of
         [Appellant’s] amended complaint violated the established rule
         that, on preliminary objections, facts are decided on facts most
         favorable to [Appellant.]

      6. Whether or not the facts of this case support a sanction on
         [Appellant’s] counsel[.]

Appellant’s Brief at 6.

      In her first four issues, Appellant asserts that that the trial court

dismissed her action based on her counsel’s failure to appear at argument on

April 23, 2019.    See Appellant’s Brief at 21.    Appellant asserts that her

attorney requested a continuance and offered several alternatives, including

having the trial court decide Appellees’ preliminary objections on the briefs.
Id. at 27. Appellant claims that her counsel proffered legitimate reasons for

his failure to appear and that dismissal of her complaint was too harsh a

remedy for her counsel’s failure to appear for argument. Id.

      “Our standard of review of a trial court’s dismissal of a complaint is an

abuse of discretion.”     Norman for Estate of Shearlds v. Temple Univ.

Health Sys., 208 A.3d 1115, 1119 (Pa. Super. 2019) (citation omitted).

Similarly, we review the denial of a motion for continuance for an abuse of

discretion.   Corrado v. Thomas Jefferson Univ. Hosp., 790 A.2d 1022,

1035 (Pa. Super. 2001). “An abuse of discretion is more than just an error in


                                     -6-
J-S53032-19



judgment and, on appeal, the trial court will not be found to have abused its

discretion unless the record discloses that the judgment exercised was

manifestly unreasonable, or the results of partiality, prejudice, bias or ill-will.”
Id. (citation omitted).

       Instantly, Appellant assumes that the trial court dismissed her fourth

amended complaint based on her counsel’s failure to appear for oral

argument.      However, the trial court stated that it considered Appellees’

preliminary objection based on the pleadings and the parties’ briefs. Trial Ct.

Op. at 8-9.      The trial court explained that it did not dismiss Appellant’s

complaint based Appellant’s counsel’s failure to appear at the April 23, 2019

argument. Id. at 7. Because there is no support for Appellant’s assumption

that the trial court dismissed her action based on her counsel’s failure to

appear at the April 23, 2019 argument, we conclude that Appellant’s first four

issues are meritless.4 See Norman, 208 A.3d at 1119; Corrado, 790 A.2d

at 1035.

       In her fifth issue, Appellant asserts that the trial court erred in sustaining

Appellees’ preliminary objection and dismissing her fourth amended complaint

for legal insufficiency. See Appellant’s Brief at 27-52.


____________________________________________


4 We add that Appellant’s counsel did not pay for the transcription of the April
23, 2019 arguments. As noted by the trial court, the failure to ensure that
this Court has a complete record would constitute an independent basis to find
Appellant’s first four issues waived. See MacPherson v. Magee Mem’l
Hosp. for Convalescence, 128 A.3d 1209, 1224 (Pa. Super. 2015) (en
banc).

                                           -7-
J-S53032-19



     Initially, we summarize the relevant portions of Appellant’s fourth

amended complaint, which read as follows:

     5. At all times referenced herein [Appellant] resided next to the
     rental property owned by [Appellees].

     6. [Appellant] believes the property owned by [Appellees] has
     maintained a dangerous level of carbon monoxide at all relevant
     times hereto

                                *    *    *

     10. The chimney does not service any fireplace but is connected
     to the gas boiler.

     11. An entity known as Community Action . . . was sponsoring a
     free weatherization program including an audit of the house prior
     to performing the actual weatherization.

     12. The auditor who was assigned to audit [Appellant’s] home was
     Matthew Woll . . . .

     13. [Appellant] was approved by Community Action to receive the
     benefit.

     14. Community Action hired Custom Weatherization to do the
     weatherization at [Appellant’s] residence.

                               *    *     *

     17. In the process of completing the work, Custom Weatherization
     required access to the attic.

     18. Prior to the involvement of Custom Weatherization, there was
     no access from to the attic.

     19. [Appellant] gave Custom Weatherization permission to make
     a hole in the ceiling and walls as necessary to access the attic.

     20. Custom Weatherization accessed the attic, and upon
     examination, determined that the chimney which was used by
     [Appellant’s and Appellees’ properties] had a hole in the chimney
     which was leaking carbon monoxide.




                                    -8-
J-S53032-19


        21. The leak from the chimney was specifically on [Appellees’]
        property and knew [sic] the program would not cover the repairs.
        ...

        22. At time of repairs, previous to this inspection, [Appellant] had
        installed a chimney liner on her portion of the chimney and the
        inspectors noted that the adjacent owner needed a similar set-up.

        23. The chimney liner involved working from [Appellant’s]
        basement to the roof of the property.

        24. Community Action was not authorized to do the work because
        it was [Appellees’] property and they were not covered by the
        program, but because the property was rented to tenants who met
        the financial requirements, the property was otherwise covered.

        25. Community Action warned [Appellant] that she was at risk for
        low level carbon monoxide and there was a substantial risk of high
        level carbon monoxide poisoning if the boiler on [Appellees’] rental
        property failed.

        26. [Appellant] checked with her family doctor who determined
        that the blood test indicated low levels of carbon monoxide in her
        blood.

        27. [Appellant] duly reported this problem, and [Appellees] were
        given the option of having their tenants apply for inclusion in the
        weatherization program, but [Appellee] forbade the tenants from
        applying.

        28. [Appellees] were willing to risk the death of [Appellant] by
        carbon monoxide poisoning from its defective chimney.

        29. [Appellant] has no records about her involvement with
        Community Action, and all records are in the control of Community
        Action . . .

Appellant’s Fourth Am. Compl., 12/31/18, at ¶¶ 5-6, 10-14, 17-29. Appellant

listed four counts against Appellees: Count 1—Trespass Quare Clausum Fregit

and Section 158 of the Restatement (Second) of Torts, Count 2—Nuisance,

Count     3–Negligence,     and    Count     4—“Intentional    Tort;   Recklessly

Endangering.” Id. at ¶¶ 30-60.


                                       -9-
J-S53032-19



       Appellant sought damages for “physical injury to her mind and body and

damage to her realty.” Id. at ¶ 36. Specifically, for her personal injuries,

Appellant requested recovery for “physical and mental pain, anguish, anxiety,

distress, discomfort, fear of illness and death and inconvenience as a direct

result of carbon monoxide poisoning.” Id. at ¶ 37. Appellant also sought

damages for “the future procurement of medicines, medical attention, and

other treatment rendered necessary by reason of aforesaid injuries.” Id. ¶¶

at 37-38. For the injuries to her property, Appellant requested damages over

$10,000 for “a diminution in the value of her realty because no one wants to

buy a house where they may die by carbon monoxide poisoning,” and “a

permanent diminution of value of her realty because of reputation damage.”
Id. at ¶¶ 40-41. Lastly, Appellant sought punitive damages for Appellees’

“intentional, willful, wanton, malicious and outrageous conduct.” Id. at ¶¶

42.

       Appellees filed preliminary objections to Appellant’s fourth amended

complaint raising ten grounds for dismissing or striking portions of the

complaint.5     Of relevance to this appeal, Appellees argued that Appellant
____________________________________________


5 Specifically, Appellees’ ten preliminary objections to Appellant’s fourth
amended complaint sought the following: (1) dismissal of the complaint
because Appellant’s repeated refusal to specify when the leaks occurred
indicated that the “alleged condition, in fact, never actually existed;” Prelim.
Objs. to Fourth Am. Compl., 1/11/19, at ¶ 20.; (2) more specific pleading of
the injuries Appellant suffered, the amounts of Appellant’s medical bills, and
whether the trespass is permanent or abatable, id. at ¶ 37 (wherefore clause);
(3) more specific pleading of Appellees’ conduct supporting Appellant’s



                                          - 10 -
J-S53032-19



“fail[ed] to plead whether the alleged release of carbon monoxide was

something that occurred only in the past or is ongoing.”        Prelim. Objs. to

Fourth Am. Compl., 1/11/19, at ¶ 16. Appellees asserted that the lack of

specificity as to the time of a leak impeded their ability to raise defenses under

the statute of limitations and laches. Id. at ¶ 19. Appellees also claimed that

time was essential to determine the possible forms of relief and damages. Id.

at ¶¶ 51 & n.9, 53.

       The trial court sustained this preliminary objection, reasoning that

Appellant failed to set forth “the dates that any of the allegations took place”

and “if the factual allegations alleged are ongoing or if they were cured at

some point.” Trial Ct. Op. at 10. The trial court further criticized Appellant

for repeatedly asserting a “nonexistent intentional tort [of] reckless

endangerment.” Id. at 11.

       On appeal, Appellant contends that that her complaint stated viable

causes of action in nuisance or trespass. Appellant’s Brief at 36-41. Appellant

____________________________________________


request for punitive damages, id. at ¶ 44 (wherefore clause); (4) striking
Count 1 (trespass) as legally insufficient or striking damages for fear of injury,
id. at ¶ 49 (wherefore clause); (5) striking Count 1 (trespass) as legally
insufficient or striking damages for diminution in the value of property, id. at
¶ 54 (wherefore clause); (6) striking Count 2 (nuisance) as legally insufficient
or striking damages for fear of injury, id. at 59 (wherefore clause); (7) striking
Count 3 (negligence) as legally insufficiency or striking damages for fear of
injury, id. at ¶ 65 (wherefore clause); (8) striking count for failure to plead
the permanency of the nuisance and cognizable damages or striking damages
for diminution in the value of property, id. at 70 ¶ (wherefore clause); (9)
striking Count 4 (intentional tort) as legally insufficient and “plausibly
sanctionable,” id. at ¶ 75 (wherefore clause); (10) failure to verify the
complaint, id. at ¶ 77.

                                          - 11 -
J-S53032-19



argues that the failure to specify any dates in her complaint was not fatal to

her claims. Id. at 42. Appellant alleges that Appellees’ preliminary objection

mischaracterized her claims as involving a specific leak. Id. Appellant insists

that her claims were “about a chimney with a hole and a defective heating

system which carries a risk of carbon monoxide poisoning.” Id.

       Appellant further contends that she does not remember the relevant

dates, but pled sufficient facts for the times relevant to her complaint to be

discovered. Id. at 43. Appellant asserts that the times relevant to her action

were apparent because she alleged that Community Action audited her home

and named the individual auditor and the contractor who attempted to correct

the hole in the chimney. Id.   Additionally, Appellant refers to an exhibit

attached to Appellees’ preliminary objections and asserts that the exhibit, a

report for Appellant’s doctor, is “important for the date (January 11, 2018).”
Id. at 42.     Referring to her allegations regarding the presence of carbon

monoxide in her home, Appellant notes that she could hold Appellees liable

for a continuing trespass. Id. at 38.

       The following principles governing our review:6

       Our standard of review of an order of the trial court overruling or
       granting preliminary objections is to determine whether the trial
       court committed an error of law.          When considering the
____________________________________________


6 We note that Appellant did not object when Appellees attached discovery
materials to their preliminary objections to her fourth amended complaint.
Moreover, as noted above, Appellant at times relies on the discovery
materials. However, the trial court apparently did not consider those materials
when dismissing Appellant’s complaint. Therefore, we will not consider any
information when reviewing the trial court’s ruling.

                                          - 12 -
J-S53032-19


      appropriateness of a ruling on preliminary objections, the
      appellate court must apply the same standard as the trial court.

      Preliminary objections in the nature of a demurrer test the legal
      sufficiency of the complaint.       When considering preliminary
      objections, all material facts set forth in the challenged pleadings
      are admitted as true, as well as all inferences reasonably
      deducible therefrom.       Preliminary objections which seek the
      dismissal of a cause of action should be sustained only in cases in
      which it is clear and free from doubt that the pleader will be unable
      to prove facts legally sufficient to establish the right to relief. If
      any doubt exists as to whether a demurrer should be sustained, it
      should be resolved in favor of overruling the preliminary
      objections.

Am. Interior Constr. & Blinds Inc. v. Benjamin’s Desk, LLC, 206 A.3d
509, 512 (Pa. Super. 2019) (citation omitted).

      Pennsylvania Rule of Civil Procedure 1019 states that “[t]he material

facts on which a cause of action or defense is based shall be stated in a concise

and summary form. Pa.R.C.P. 1019(a). Additionally, Rule 1019 requires that

“[a]verments of time, place and items of special damage shall be specifically

stated.” Pa.R.C.P. 1019(f). The purpose of the complaint is to “apprise the

defendant of the nature and extent of the plaintiff’s claim so that the

defendant has notice of what the plaintiff intends to prove at trial and may

prepare to meet such proof with his own evidence.”           Discover Bank v.

Stucka, 33 A.3d 82, 86-87 (Pa. Super. 2011) (citation and quotation marks

omitted).   To that end, “[t]he complaint need not identify specific legal

theories, but it must provide essential facts to support the claim.” 412 N.

Front St. Assocs., LP v. Spector Gadon & Rosen, P.C., 151 A.3d 646, 656

(Pa. Super. 2016) (citation omitted).


                                     - 13 -
J-S53032-19



      This Court has noted that “[i]n every instance the allegation of time

when the cause of action accrued must be sufficiently specific to enable the

defendant to plead the statute of limitations if it is applicable.”    Baker v.

Rangos, 324 A.2d 498, 509-10 (Pa. Super. 1974) (citation and quotation

marks omitted). “The specificity with which time and place must be alleged

to satisfy Rule 1019(f) ‘depends on the nature of the complaint.’” Id. at 509.

In so noting, this Court relied on a former edition of Goodrich Amram, see id.

at 509-10, the current edition of which provides:

      The remedy for failing to specifically state time and place in a
      pleading depends on the significance of the failure. If place or
      time is significant, such as where different law may apply
      depending on the place, or where the statute of limitations is
      possibly involved, a preliminary objection in the form of a motion
      for a more specific complaint is available. If these factors are not
      significant, discovery offers an adequate remedy.

2 Goodrich Amram 2d § 1019(f):1.

      The essence of a trespass action is the entry on another’s property that

directly infringes on that individual’s right of exclusive possession of property.

Waschak v. Moffat, 109 A.2d 310, 314 (Pa. 1954); accord Restatement

(Second) of Torts § 821D, cmt. d (stating that “[a] trespass is an invasion of

the interest in the exclusive possession of land, as by entry upon it”). With

respect to a claim of a physical trespass, such as an intruding tree branch,

this Court has stated that

      an owner of realty has a cause of action in trespass against any
      person who has committed a trespass upon his lands, and it is not
      necessary for the landowner to allege any actual injury or damage
      as an element of the cause of action. There is no need to allege

                                     - 14 -
J-S53032-19


      harm in an action for trespass, because the harm is not to the
      physical wellbeing of the land, but to the landowner’s right to
      peaceably enjoy full, exclusive use of his property. Moreover . . .

         Any physical entry upon the surface of the land is a trespass,
         whether it be by walking upon it, flooding it with water,
         casting objects upon it, or otherwise. One may commit a
         trespass upon the vertical surface of another's premises, as
         well as the horizontal—as where he piles dirt or attaches
         wires against a boundary wall.

Jones v. Wagner, 624 A.2d 166, 169 (Pa. Super. 1993) (citations omitted).

      This Court has defined nuisance as follows:

      One is subject to liability for a private nuisance if, but only if, his
      conduct is a legal cause of an invasion of another’s interest in the
      private use and enjoyment of land, and the invasion is either

         (a) intentional and unreasonable, or

         (b) unintentional and otherwise actionable under the rules
         controlling liability for negligent or reckless conduct, or for
         abnormally dangerous conditions or activities.

Liberty Place Retail Assocs., L.P. v. Israelite Sch. of Universal Practical

Knowledge, 102 A.3d 501, 509 (Pa. Super. 2014) (citations and footnotes

omitted). Generally, liability for nuisance also requires “a significant harm, of

a kind that would be suffered by a normal person in the community or by

property in normal condition and used for a normal purpose.” Karpiak v.

Russo, 676 A.2d 270, 272 (Pa. Super. 1996).

      The Pennsylvania Supreme Court has distinguished trespass and

nuisance as follows:

      In legal phraseology, the term nuisance is applied to that class of
      wrongs that arise from the unreasonable, unwarrantable, or
      unlawful use by a person of his own property, real or personal, or
      from his own improper, indecent, or unlawful personal conduct,

                                      - 15 -
J-S53032-19


      working an obstruction or injury to a right of another, or of the
      public, and producing such material annoyance, inconvenience,
      discomfort or hurt that the law will presume a consequent
      damage. The distinction between trespass and nuisance consists
      in the former being a direct infringement of one’s right of property,
      while, in the latter, the infringement is the result of an act which
      is not wrongful in itself, but only in the consequences which may
      flow from it.

Waschak, 109 A.2d at 313-14 (citations and quotation marks omitted).

      Reported decisions in Pennsylvania have generally discussed odors,

dust, and gasses under the principles of nuisance. See Folmar v. Elliot Coal

Min. Co., 272 A.2d 910, 912 (Pa. 1971); Waschak, 109 A.2d at 317; Evans

v. Moffat, 160 A.2d 465, 467 (Pa. Super. 1960); accord Karpiak, 676 A.2d

at 275. We have found no reported cases in Pennsylvania applying liability

principles of trespass by a physical thing to an intrusion by a gas or dust.

Compare Jones, 624 A.2d at 169          (noting that “a branch overhanging a

landowner’s property line is a technical trespass” and that “[t]he redressable

harm caused is that of the trespass onto [the] property, not physical damage

done to [the land]”), with Karpiak, 676 A.2d at 275 (declining to address

“whether dust is sufficient enough of a particle to constitute a trespass”

because evidence failed to establish that the dust caused harm to the plaintiffs’

persons or property).

      Moreover, there is a distinction between permanent versus continuing

causes of actions. If, for example, a trespass is permanent, “there can be but

a single action therefor to recover past and future damages and the statute of

limitations runs against such cause of action from the time it first occurred, or


                                     - 16 -
J-S53032-19



at least from the date it should reasonably have been discovered.” Sustrik

v. Jones & Laughlin Steel Corp., 197 A.2d 44, 46-47 (Pa. 1964) (citations

omitted).   Where the trespass or nuisance is continuing, however, an

aggrieved party may be able to maintain “a succession of actions” based on

separate injuries. Kowalski v. TOA PA V, L.P., 206 A.3d 1148, 1161 (Pa.

Super. 2019).

      In distinguishing between a permanent versus a continuing cause of

action, a court must consider “a variety of factors, including: (1) the character

of the structure or thing which produces the injury; (2) whether the

consequences of the trespass will continue indefinitely; and (3) whether the

past and future damages may be predictably ascertained.” Id. at 1160

(citation omitted). If, for example, “it is impossible to know exactly how many

incidents of trespass will occur in the future, or the severity of the damage

that may be caused, such that the full amount of damages cannot be

calculated in a single action, the trespass is continuing.” Id. at 1161 (citation

omitted).

      Instantly, we understand the parties’ frustration with the quality of

Appellant’s pleadings.    It is apparent that Appellant’s fourth amended

complaint contains no references to dates.        See Appellant’s Fourth Am.

Compl., 12/31/18, at ¶¶ 5-6, 10-14, 17-29. Moreover, as noted by Appellees,

greater specificity as to the times of certain allegations, such as her discovery

of the defective condition on Appellees’ property, may have relevance to

possible defenses under the statute of limitation or laches or other matters

                                     - 17 -
J-S53032-19



such as damages. See Kowalski, 206 A.3d at 1160-61; see also Cassel-

Hess v. Hoffer, 44 A.3d 80, 88-89 (Pa. Super. 2012) (concluding that

nuisance claims based on a mosquito-infested lake were barred because the

plaintiff failed to file her complaint within two years of the time the lake

became a permanent feature on the defendants’ land).

      We note that that Appellant’s arguments that support her fifth appellate

issue rely on a patchwork of legal theories. For example, Appellant variously

alleges that the hole in the chimney constitutes a defective condition; that

carbon monoxide should be considered a thing that entered her property; and

that any impact from any molecule of carbon dioxide emitted from the hole in

the chimney could sustain damages for pain and suffering, mental anguish,

and fear of death. For the reasons stated herein, our review compels us to

conclude that trial court erred in dismissing her fourth amended complaint

with prejudice. Therefore, we need not consider all of Appellant’s allegations.

      Viewing Appellant’s fourth amended complaint as a whole, the

allegations are relatively straightforward. There is a hole in Appellees’ side of

the chimney, through which a low level of carbon monoxide is escaping and

migrating into Appellant’s home. Appellant’s Fourth Am. Compl., 12/31/18,

at ¶¶ 20-21, 25. Appellant has had low amounts of carbon monoxide in her

blood. Id. at ¶ 26. If Appellees’ boiler fails, there is a substantial risk that a

high level of carbon monoxide would be released, which carries with it the

possibility of carbon monoxide poisoning. Id. at ¶ 25.      Appellant has




                                     - 18 -
J-S53032-19



approached Appellees about fixing the hole, but Appellees refused. Id. at 27-

28.

       We note that Appellant’s fourth amended complaint does not specifically

plead the amount of carbon dioxide that migrated into her home or that she

suffered a significant harm. See Karpiak, 676 A.2d at 272. Nevertheless,

our standard of review requires that we confine our review to the complaint

at issue, draw reasonable inferences in Appellant’s favor, and resolve any

doubts about Appellant’s ability prove the magnitude of the intrusion and a

significant harm in Appellant’s favor. See Am. Interior Constr., 206 A.3d

at 512. Accordingly, it may be possible for Appellant to prove a significant

harm based on an actual and ongoing exposure to carbon monoxide from the

hole in the chimney.

       In sum, we agree with Appellant to the extent that she argues that the

dismissal of her fourth amended complaint was premature based on the trial

court’s ruling that she failed to plead material dates.     See id.; see also

Kowalski, 206 A.3d at 1160-61. Accordingly, we are constrained to reverse

the trial court’s order dismissing the complaint with prejudice and to remand

this case for further proceedings.7

       In her final issue on appeal, Appellant asserts that in light of her prior

arguments on appeal, the trial court erred when imposing sanctions.

Appellant’s Brief at 56. Although we have upset the trial court’s decision to
____________________________________________


7 On remand, the trial court will be free to consider Appellees’ remaining
preliminary objections.

                                          - 19 -
J-S53032-19



dismiss Appellant’s fourth amended complaint, the record reveals no basis to

disturb the imposition of attorney’s fees.

      Initially, we note that Appellant’s claim is waived. Appellant’s counsel

fails to develop any meaningful response to the trial court’s ruling under

Pa.R.C.P. 1023.1 and 1023.4. See Trial Ct. Op. at 11-12. Instead, counsel,

in a single sentence, merely incorporates his prior arguments that the trial

court sanctioned Appellant based on his failure to appear at the April 23, 2019

argument and that the fourth amended complaint stated valid claims.

Appellant’s Brief at 56.

      In any event, we discern no abuse of discretion in the imposition of

$2,500 in attorney’s fees. See US Coal Corp. v. Dinning, 222 A.3d 431,

442 (Pa. Super. 2019) (noting that an abuse of discretion standard applies to

a review of an award of sanctions under Pa.R.C.P. 1023.4). Instantly, the trial

court stated that “[i]nstead of becoming clearer as time moves forward, the

pleadings are circular with no clarity.” Trial Ct. Op. at 12. The record further

supports the trial court’s conclusion that, over the course of four amended

pleadings, Appellant’s counsel did not respond in any meaningful fashion to

Appellees’ preliminary objections or the trial court’s orders to clarify the

complaint. Under the circumstances of this case, we agree with the trial court

that counsel’s conduct evinced an improper purpose, such as needlessly

delaying or increasing the cost of litigation.   Therefore, no relief from the

award of sanctions is due.




                                     - 20 -
J-S53032-19



     Order affirmed in part and reversed in part. Case remanded for further

proceedings. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/20




                                    - 21 -